United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2596
                                   ___________

United States of America,            *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
      v.                             * Southern District of Iowa.
                                     *
Ricardo Townsend, also known as      * [UNPUBLISHED]
Freaky,                              *
                                     *
           Appellant.                *
                                ___________

                             Submitted: March 22, 2010
                                Filed: March 29, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Ricardo Townsend appeals his drug conviction entered by the district court1
following a jury trial. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the conviction was not
supported by the evidence because it consisted primarily of the testimony of
cooperating witnesses who had a motive to lie.



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
        After careful review, we conclude that the evidence was sufficient to support
the jury’s verdict finding Townsend guilty of conspiring to distribute 50 grams or
more of cocaine base. See United States v. Burdine, 515 F.3d 842, 844 (8th Cir.
2008) (this court reviews sufficiency of evidence in light most favorable to
government, resolving evidentiary conflicts in government’s favor and accepting all
reasonable inferences that support jury’s verdict). Nine cooperating witnesses
testified about buying cocaine base from Townsend to redistribute to others.
Significantly, the witnesses testified about their prior criminal histories and their
cooperation agreements, and it was up to the jury to determine the credibility of these
witnesses. Further, police officers testified about seizing cocaine base from
Townsend’s mobile home and investigating his drug operations. See United States
v. Hernandez, 569 F.3d 893, 896 (8th Cir. 2009) (to establish conspiracy to distribute
drugs, government must prove there was an agreement to distribute drugs, and
defendant knew of conspiracy and intentionally joined it); United States v. McKay,
431 F.3d 1085, 1094 (8th Cir. 2005) (evidence was sufficient to support defendants’
participation in drug conspiracy where 6 cooperating witnesses testified about buying
drugs from defendants; impeachment evidence was for jury to consider).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the district court’s judgment.
                      ______________________________




                                         -2-